Citation Nr: 0805648	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  06-33 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraines/chronic 
headaches.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a disorder 
manifested by arrhythmia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
September 1981.  This matter is on appeal from the No. Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified before the Board in a video conference 
hearing held in December 2007.  A transcript of the hearing 
is of record.

While the RO adjudicated these claims as having been 
previously finally denied, the Board finds that these claims 
were never finally denied as the veteran appealed the initial 
rating decision regarding these claims, issued in June 2005, 
with a notice of disagreement received in July 2005.  

As the RO not only adjudicated the claims as those presenting 
new and material evidence to support the claims for service 
connection but also adjudicated them on the merits for 
service connection, the claims may now be addressed on the 
merits by the Board.


FINDINGS OF FACT

1.  Migraines, sinusitis, and arrhythmias were not shown in 
service or for many years thereafter.

2.  The veteran is diagnosed with migraines, seasonal 
allergic rhinitis, and cardiac arrhythmia (by history).

3.  The competent evidence of record does not relate the 
veteran's currently- diagnosed disorders to service.


CONCLUSIONS OF LAW

1.  Migraines/chronic headaches were not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 1113, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).

2.  Sinusitis was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 1113, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  A disorder manifested by arrhythmia was not incurred in 
or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 1113, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records reflect no complaints of, treatment 
for, or diagnoses related to the claims on appeal.  At the 
time of discharge, the veteran indicated a history of 
headaches and sinus problems predating entry into service.  
She also reported problems with chest pain and a "pounding 
heart" in service.  

Significantly, none of these problems were noted on the 
separation examination.  In fact, the clinical evaluation of 
the relevant systems were all reported as normal.  Therefore, 
the Board finds no chronic manifestations of the claims on 
appeal at the time of service separation.

Post-service private treatment records reflect treatment for 
headaches, sinus problems, and chest pain as early as the 
early 1990s.  However, as the service medical records are 
negative for complaints of, treatment for, or a diagnosis 
related to any of the conditions on appeal and the first 
indication of such conditions is made over 10 years after 
separation, the evidence does not support the claims based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In addition, the competent evidence does not establish a 
nexus between the claims on appeal and active duty service.  
Specifically, the veteran underwent VA examinations in March 
2006 to medically assess her claims.  She was diagnosed with 
migraines, seasonal allergic rhinitis, and alleged cardiac 
arrhythmia.  

However, despite the veteran's contentions that her disorders 
began in service, the VA examiner noted that the veteran's 
sinus problems started in childhood but that she was vague 
about her symptoms in service and could not recall having 
treatment.  Moreover, there was no clinical evidence to 
support a diagnosis of cardiac arrhythmia.  

With respect to headaches, she reported that they began at 
age 16.  Although migraines were diagnosed, the examiner did 
not associate them with service or indicate that they were 
aggravated by service.  The Board again emphasizes that the 
veteran's separation examination was normal in all relevant 
clinical areas.  Further the disorders were not reported for 
several years after discharge, indicating no in-service 
aggravation.  

Further, none of the private medical evidence of record 
indicates a nexus opinion between the current conditions and 
service.  Without such a nexus between the veteran's 
disability and her service, the claims must be denied.

The veteran claims that her contact with chemicals in service 
as a radiology technician has resulted in her current 
migraines, sinusitis, and arrhythmias.  However, none of the 
medical evidence presented suggests such a correlation.  A 
private medical opinion dated April 2006 states that her 
contact with a specific chemical used in radiology could be a 
factor in her complaints of olfactory hallucinations.  

However, this opinion is not relevant because it is not 
related to the specific conditions on appeal.  No other 
evidence of record suggests a relationship between the 
chemicals she was potentially exposed to as a radiology 
technician in service and her current conditions on appeal.  
As a result, service connection cannot be established on this 
basis.

In making the above determinations, the Board has considered 
the veteran's statements asserting a relationship between her 
migraines, sinusitis and arrhythmia and service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, she is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2005 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed her of what 
evidence was required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence.  She was 
also asked to submit evidence and/or information in her 
possession to the RO.  

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private medical 
records identified to be relevant by the veteran.  The 
veteran was provided an opportunity to set forth her 
contentions during the hearing before the undersigned 
Veterans Law Judge.  

In addition, the appellant was afforded VA medical 
examination in March 2006.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for migraines/chronic headaches is denied.

Service connection for sinusitis is denied.

Service connection for a disorder manifested by arrhythmia is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


